Citation Nr: 0608485	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral muscle 
strain, with limitation of motion, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In September 2002, the RO denied the claim of entitlement to 
an increased rating for lumbosacral muscle strain, with 
limitation of motion, and continued the 10 percent disability 
rating.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In the RO's June 1993 decision, the veteran was awarded 
service-connected benefits for lumbosacral muscle strain, 
with limitation of motion, evaluated as 10 percent disabling.  

3.  The evidence of record reveals that the veteran sustained 
injuries to the back on March 22, 2001 when he was involved 
in a motor vehicle accident.  

4.  The objective medical evidence demonstrates that the 
current manifestations of the veteran's back disability are 
attributable to the March 22, 2001 post-service motor vehicle 
accident.  




CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
lumbosacral strain, with limitation of motion, currently 
evaluated as 10 percent disabling, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.71a Diagnostic Codes 5292, 5295 (in effect 
prior to September 26, 2003), Diagnostic Codes 5235-5243, 
General Rating Formula for Disease and Injuries of the Spine 
(effective September 26, 2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimants possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in December 2005, subsequent to the RO's 
initial unfavorable decision.  

The Board concludes that the discussions contained in the 
RO's September 2002 rating decision, the March 2004 Statement 
of the Case (SOC), the April 2004 Supplemental Statement of 
the Case (SSOC), and correspondence issued since the veteran 
filed the claim for an increase (E.g. the correspondence 
dated in December 2005 that pertains to the requirements of 
VCAA and VA's duty to assist) informed the veteran of the 
information and evidence necessary to substantiate the claim 
and complied with VA's notification requirements.  

Specifically, the Board concludes that the RO's decision, 
SOC, SSOC, and various correspondence informed the veteran of 
why the evidence on file was insufficient to grant the 
increased rating claim; what evidence the record revealed; 
what VA was doing to develop the claim; and what information 
and evidence was necessary to substantiate the claim.  The 
correspondence pertaining to VCAA specifically informed the 
veteran of what he should do in support of the claim, where 
to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also informed to essentially 
submit everything in his possession with regard to 
establishing evidence that is necessary to substantiate the 
claim.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical treatment records.  The veteran 
has not identified any additional evidence pertinent to the 
claim, which is not already associated with the claims file, 
and there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Further, in light of the Court's recent decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, the Board notes that because the veteran's 
claim of entitlement to an increased disability rating is 
denied, for the reasons explained in detail below, an 
effective date will not be assigned for any disability 
rating; therefore, the failure of VA to provide the veteran 
with notification of the new provisions in accordance with 
the Court's recent decision does not result in any prejudice 
to the veteran.  

II.  Analysis

Service medical records show that the veteran complained of 
back pain during his period of active service.  On VA 
examination, dated in June 1993, the veteran was diagnosed 
with mechanical back pain, first symptomatic on active duty.  
The RO granted the claim of entitlement to service connection 
for lumbosacral muscle strain, with limitation of motion, and 
assigned a 10 percent rating, effective December 1992.  

In the March 2002 statement, the veteran informed VA that he 
suffered a severe injury to the back during the course of his 
employment at the United States (U.S.) Postal Service.  He 
essentially contends that the current symptoms associated 
with his back disability are due to both an in-service strain 
and the post-service motor vehicle accident, not just the 
post-service motor vehicle accident.  It is also his 
contention that, essentially, the residuals of both incidents 
have combined to cause his current symptoms manifested by the 
back disability.  (See VA Form Form 9, dated in April 2004.)

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Note that both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.174 (2005).  

The Board notes that during the pendency of the appeal, the 
regulations for rating the spine disabilities were changed, 
effective September 23, 2002 and September 26, 2003.  The 
March 2004 SOC informed the veteran of the regulatory 
changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise. However, the Federal 
Circuit overruled Karnas to the extent that it indicated that 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
revised schedular criteria for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.  

Under Diagnostic Code 5292, in pertinent part, the criteria 
provide that a 40 percent disability rating is warranted for 
severe limitation of motion of the lumbar spine.  A 20 
percent disability is warranted for moderate limitation of 
motion.  A 10 percent rating is warranted for slight 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

Under Diagnostic Code 5295, in pertinent part, a 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A noncompensable rating is 
assigned for lumbosacral strain with slight subjective 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, in pertinent part, a 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005).  

The determinative issue in the instant appeal is whether the 
current manifestations of the veteran's back disability are 
the result of a service-connected injury or disability, or 
the result of the post-service, non-service-connected injury 
that occurred on March 22, 2001.  The objective medical 
evidence that is pertinent to the determinative issue include 
medical treatment records from the office of John M. Motto, 
M.D., Physical Medicine and Rehabilitation, and VA 
examination, dated in December 2005.  

The medical record from the office of John M. Motto, M.D., 
Physical Medicine and Rehabilitation, dated in April 2001, 
reveals that the veteran was involved in a motor vehicle 
accident on March 22, 2001, where he sustained injuries to 
the back.  He presented with complaints of pain in the back 
and related that the symptoms began after the accident 
occurred.  An examination of the veteran's lumbosacral spine 
revealed spasm and moderate bilateral tenderness to 
palpation.  The range of motion was limited to 70 percent in 
all planes due to moderate bilateral pain on motion; strength 
was limited to 70 percent as well.  In pertinent part, the 
veteran was diagnosed as having musculature contusion and 
strain of the lumbosacral spine.  J.M.M., M.D. provided a 
summary stating that the veteran's symptoms and diagnosis are 
directly related to the accident which occurred on March 22, 
2001.  

On VA examination, dated in December 2005, the examiner 
documented that the claims file was reviewed and provided a 
detailed history of the veteran's back disability.  The  
physical examination revealed flexion of the trunk from 0 to 
30 degrees and extension from 0 to 10 degrees; lateral 
flexion was noted as 0 to 40 degrees, to each side, and 
rotation is noted as 0 to 15 degrees on each side.  

The examiner's first impression was low back pain with 
limited range of motion.  The Board points out that in an 
addendum to the VA examination, it is noted that this 
impression should be deleted.  The second impression was 
occasional radiculopathy, with radiation in the right L5 
distribution.  The ranges of motion measured above were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  

The examiner is of the opinion that the veteran's current 
symptoms are a result of the motor vehicle accident and not 
the result of the episode of muscle strain experienced during 
his period of active service.  The examiner states that the 
opinion is based on a finding that essentially from 1993 
until 2001, the year in which the motor vehicle accident 
occurred, the veteran had minimal, if any, symptoms 
associated with the back disability.  It is further noted 
that the VA examination, dated in 1993, reveal significantly 
different range of motion findings than the current range of 
motion findings.  

The examiner is also of the opinion that the veteran suffered 
an injury due to rear-end collision and that he essentially 
has the current symptoms associated with the back disability 
solely based upon the injuries received in the motor vehicle 
accident.  The examiner concluded the opinion by stating that 
there is very little, if any, contribution to his current 
symptoms from the episode of muscle strain that he incurred 
during his period of active service.  

As a reminder, symptoms attributable to nonservice-connected 
disabilities generally may not be considered in evaluating 
the service-connected disability under consideration.  See 38 
C.F.R. § 4.14.  In view of the objective medical evidence of 
record, the criteria and applicable law, the Board finds that 
the service-connected disability of lumbosacral muscle 
strain, with limitation of motion, currently evaluated as 10 
percent disabling, is not manifested by an increase in 
severity of symptoms that are actually attributable to the 
service-connected lumbosacral muscle strain.  

Further the additional evidence of record, to include the 
medical treatment records from W.A. Van Dam, M.D., at The 
Moore Orthopedic Clinic; Palmetto Richland Memorial Hospital; 
Columbia Physical Medicine and Rehabilitation; and the VA 
medical treatment records from the VA Medical Center (VAMC) 
in Columbia, South Carolina, does not contradict the evidence 
that clearly states that the veteran's back disability is 
currently manifested by symptoms that are attributable to the 
March 22, 2001 post-service, non- service-connected injuries 
sustained in the motor vehicle accident.  

The Board does not dispute that the veteran's back disability 
is more severe than it was in the past; however, the increase 
in severity are due to symptoms that are attributable to a 
post-service motor vehicle accident.  Absent a finding of 
manifestations of symptoms that have increased in severity, 
and that are attributable to the veteran's service-connected 
disability of lumbosacral muscle strain, with limitation of 
motion, the next higher rating of 20 percent is not warranted 
under either the old or the new criteria for evaluating 
disabilities of the spine.  

Accordingly, the disability picture for lumbosacral muscle 
strain, with limitation of motion, more nearly approximates 
the criteria for the currently assigned 10 percent rating.  

The Board points out that while the veteran is competent to 
report the current symptoms associated with lumbosacral 
muscle strain, with limitation of motion, he does not possess 
specialized knowledge or training to provide a competent 
medical opinion as to the origins of the current 
manifestation of symptoms associated with the back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1991)

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating.  38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

As a final note, the Board notes that the evidence of record 
does not demonstrate that the symptoms due to the service-
connected disability of lumbosacral muscle strain, with 
limitation of motion, cause marked interference with the 
veteran's employment, or that the disability requires 
frequent periods of hospitalization, rendering impractical 
the use of the regular schedular standards.  Therefore, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  


ORDER

Entitlement to an increased rating for lumbosacral muscle 
strain, with limitation of motion, currently evaluated as 10 
percent disabling, is denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


